ADVISORY ACTION
Applicant has filed arguments and/or amended claims on 2/23/2021 have not been entered. 

Amended to Claims
The Examiner, after reviewing the amended claims, determines the claims have not been placed in a condition of allowance.
The Applicant has changed claim scope and the Examiner requires further searching for the Claims 1 - 17.
Specifically, the Applicant has changed the scope by narrowing the language by adding/deleting "that quantifies an error prediction".
Furthermore, the Examiner would like to notified the Applicant on 3/1/2021 that the following prior art reference/s can be used to form a new rejection. The prior art reference are listed below.  
Zhou et al (U.S. Patent Publication No. 2019/0108904, hereafter referred to as Zhou), paragraph 67, paragraph 68, paragraph 79.



/ONEAL R MISTRY/
Examiner, Art Unit 2665